Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 7, 8 and 14 -31 were previously cancelled, no claims have been newly cancelled, claims have been further amended, the disclosure has not been amended, and no new claims have been added as per the amendment filed January 1, 2021.  One additional or supplemental Information Disclosure Statement (1 IDSs) filed January 4, 2021 has been received, annotated, and made of record.     
1-6 and 9-13 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 1-6 and 9-13 are rejected under 35 U.S.C. §112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to consider in this analysis:  
a) Actual Reduction to Practice?  In the instant disclosure at pages 5-6, four prospective disease treatment examples have been disclosed, and each is expressed exclusively in the present tense, a clear indication that not one of the four examples has been reduced to practice.  Moreover there are a large number of specific disorders falling within the genus of “genetic glycosylation diseases,” diseases characterized by many different genetic defects in, for example,  enzymes carrying out many different reactions involved in the processing of glycoproteins, including the synthesis of precursor saccharides, assembly of oligosaccharide-lipid conjugates, transfer of the oligosaccharide to the protein, and further processing of the saccharide once attached to the protein.  There are many different steps in this process involving diverse chemical reactions, but there has been no disclosure herein of any effective treatment of any specific disease condition of this type by the administration of any uridine prodrug, including the uridine prodrug specified herein.   No actual reduction to practice in the form of a disease treatment that relies on tri-acetyl uridine has been made of record.
b) Disclosure of Drawings or Structural Chemical Formulas?  This factor is not relevant to the instant analysis.  
c) Sufficient relevant identifying characteristics?  This factor has not been found to be relevant because the first factor, actual reduction to practice, has not been met, a fact effectively admitted by applicant in the instant response at page 4, lines 14-15 (second paragraph), by the statement that “…the reduction to practice was constructive rather than actual.”  While applicant has theorized that “relevant identifying characteristics” are present, the problem of reduction to practice has not been effectively addressed.  
d) Method of making the claimed invention?  As noted above the instant exemplifications are each entirely prospective or “constructive,” meaning that they represent unrealized expectations, but not actual experimental findings.  Therefore, presently there is no actual “method of making” or “method of using” disclosed herein wherein a sugar has been combined with tri-acetyl uridine to treat any glycosylation disorder of genetic origin. 
e) Level of skill in the art?  One of ordinary skill would be expected to be knowledgeable concerning how to test in vitro and/or in vivo whether any combination of a glycosylation-W, page 165, column 2), and no reference that discloses even a single treatment wherein a uridine prodrug is administer to address a uridine-associate glycosylation disorder.  
f) Predictability in the art? There are so many different steps and intermediates involved in the affected glycosylation pathways that the phenotypic effect of intervention in any specific reaction or metabolite is unpredictable.  The claimed therapeutic method is speculated to work by supplementing uridine in the hope that it will increase the amount of all of the nucleoside diphosphate-sugar precursors, and therefore compensate for any defect in glycosylation.  However, no working example has been provided that supports the actual exemplification of this proposed mechanism of action.  Therefore the examiner has found this art area to be highly unpredictable.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
Applicant’s arguments filed January 1, 2021 have been fully considered but they are not persuasive.  
The above rejection has been amended to include the complete set of issues in the standard order and has been amended to improve clarity.  Applicant has responded at length in pages 4-20 of the instant response.   Examiner notes the extensive review of prior art much of which has not been made of record.  Applicant is respectfully requested to provide copies of all previously not provided references and an accompanying PTO-1449 document citing same.  
The basic issue addressed by applicant’s arguments was that the instant rejection was incorrect because of the documents not previously supplied and the conclusion of examiner that the art area is unpredictable.  Examiner has maintained the rejection has provided changes to improve same.  Examiner respectfully disagrees with applicant’s arguments that the instant claims and disclosure meet both  the written description and enablement requirements, and refers applicant to Ex parte Balzarini et al., 21, USPQ 2d 1892, 1894 (BPAI, 1991) wherein, in its first opinion, stands for the proposition that claims directed to medicinal treatments of diseases in highly unpredictable art areas are properly rejected under 35 U.S.C. §112(a) paragraph as lacking adequate enablement, in the absence of sufficient test data in support of the efficacy of the alleged treatment.  See also the MPEP at §§2107.01-2107 wherein claims directed to subject matter within the medicinal arts are expected to provide working examples.   
In particular Balzarini et al. in its application claimed that a compound that “looked like AZT” was similarly active against HIV without any test data (written description) to support (enable) this conception.   Applicant appears to have also conflated the process of conception with the demonstration of an actual invention with enabling support by medicinally relevant test data, wherein the conception has been reduced to practice by medicinally relevant test results.  
In addition applicant is again respectfully requested to note that it is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).  And as previously noted it is also well known according to Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)) that a patent is granted for work already accomplished and “... is not a hunting license.”   These citations appear to stand in opposition to applicant’s assertion of “the usual rule” at the bottom of page 7 of the response.  
For these reasons the instant rejection has been found to remain valid and therefore properly maintained.  
Claims 1-6 and 9-13 are rejected under 35 U.S.C. §112(a) because the specification, while not being enabled for any “actual” process wherein 2, 3, 5-tri-O-acetyluridine is administered alone, or is co-administered with any other glycosylation-disorder-related carbohydrate to a host suffering from a congenital glycosylation disorder, does not reasonably provide enablement for any medicinal treatment of any glycosylation-disorder by the administration of any composition comprising any uridine prodrug alone or in combination with any other carbohydrate to a host in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The term “genetic glycosylation disorder” is functional and therefore has a scope with inadequately defined boundaries.  This view is supported by the three newly provided prior art references cited as PTO-892 references U, V and W wherein a substantial number of disorders have been disclosed and wherein only a single disorder has been disclosed to have an effective treatment (see ref. W at page 165, column 2).   Moreover there are a large number of specific disorders falling within this category, involving many different genetic defects in enzymes carrying out many different reactions involved in the processing of glycoproteins, including the synthesis of precursor saccharides, assembly of oligosaccharide-lipid conjugates, transfer of the oligosaccharide to the protein, and further processing of the saccharide once attached to the protein.  There are many different steps in this process involving diverse chemical reactions.
Therefore, the instant disclosure does not enable treatment of any one of the art identified disorders.  
B.  The nature of the claimed subject matter:  The instant claims are directed to methods of treating any congenital glycosylation disorder by the administration of an effective amount of the uridine prodrug 2’, 3’,5’-tri-O-acetyluridine alone or together with an effective amount of the carbohydrate associated with the glycosylation disorder to a host in need thereof.  
C.  The state of the prior art:  Review of the prior art now of record has not revealed a single reference that reads on the instant clamed subject matter.   The prior art now of record including three new non-patent literature references has disclosed a large number of different congenital glycosylation disorders, but only one disorder that can be effectively treated by administration of the sugar mannose (see reference W, page 165, column 2), and no reference that discloses even a single treatment wherein a uridine prodrug is administer to address a uridine-associate glycosylation disorder.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to test treatments that may have utility in the treatment of disease conditions involving glycosylation disorders.  

E.  The level of predictability in the art:  there are so many different steps and intermediates involved in the affected glycosylation pathways that the phenotypic effect of intervention in any specific reaction or metabolite is unpredictable.  The claimed therapeutic method works by supplementing uridine in the hope that it will increase the amount of all of the nucleoside diphosphate-sugar precursors, and therefore compensate for any defect in glycosylation.  Thus it is far from predictability that this would be effective.  Increasing the amount of a monosaccharide precursor would not be effective if the organism lacked the ability to properly utilize this precursor.  By analogy, treating CDG-Ib by mannose supplementation is only effective because in this specific case there is an alternate metabolic pathway that allows for utilization of exogenous mannose in place of formation form glucose.
Furthermore in view of the cited relevant references U, V, W now of record, the instant art area has been found clearly to be unpredictable.  
F.  The amount of direction provided by the applicant:  The specification states that the claimed invention works by precursor loading, in which over-supplementation of uridine increases cellular UTP levels and restores abnormally low levels of UDP-sugars.  No evidence is provided, either in the form of in vitro experiments, working examples, or citations from the art, substantiating the claim that this sort of supplementation would compensate for any defect in production or utilization of UDP-sugars.
G.  The existence of working examples:  The instant disclosure has only provided “prospective” or “constructive” exemplifications, and therefore has not provided any actual working examples.  Therefore, the lack of any in vitro and in vivo examples plus supporting literature citations prevents one of ordinary skill from making a persuasive argument supporting the effective treatment of any congenital glycosylation disorder with the instant claimed method.  
At best, an argument could be made that the claims are enabled for those specific congenital glycosylation disorders wherein the deficiency leads to an abnormally low level of one or more UDP-sugars.  However, given the lack of actual experimental evidence for this approach, one of ordinary skill would be skeptical in the absence of data showing increases in the levels of these compounds in the presence of exogenous uridine.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed January 1, 2021 have been fully considered but they are not persuasive.  
Applicant alleges that the PTO has the burden of establishing a factual basis for a finding that the instant claims do not meet the enablement requirement of 35 USC 112(a).  As noted above, the instant disclosure has failed to provide even a single working example, meaning that all of the instant examples are prospective or constructive, not actual working examples.  At page 4 of the instant response applicant has acknowledged this as fact, as noted above.  
Applicant has argued beginning at page 13, citing Borkowski, that no working examples, and that no examples are required at all.  Examiner respectfully disagrees and has cited above Ex Parte Balzarini, Gardner and Brenner v. Manson, decision which in Examiner’s view all can be read to support the opposite, namely that examples are essential to establish enablement.
Applicant has argued beginning at page 11 of the instant response that the enablement requirement has been met citing several judicial decisions in support thereof.  Examiner respectfully disagrees noting that the cited decisions appear to be in conflict with other decisions some of which appear to be directed to medicinal subject matters.  Applicant is respectfully requested to note Ex parte Balzarini et al., In re Gardner and Brenner v. Manson cited above.  
At page 13, second paragraph, applicant has argues that the instant subject matter area is “not especially unpredictable.”   Examiner cannot analyze this statement without a complete disclosure of prior art not yet of record.  At pages 13-15 of the instant arguments in response applicant has listed eleven references most of which have not been supplied and made of record in the instant filed history.  The absence of these missing references makes a complete response presently impossible.  
Applicant argues at page 16, line 10, that the instant Office action stands for the proposition that “all methods of medical treatment are unpredictable.”  This is an erroneous statement.  
At pages 160-18 of the instant response applicant has interpreted Balzarini, Gardner and Brenner v. Manson differently that examiner.  Examiner finds these interpretations are beside the points the rejection has been making, namely that the three cited references support the conclusion that patent claims directed to a medical method of treatment must be more than just a conception, a similar error to that made by Balzarini as noted above.  And that claims now of record have failed to provide sufficient guidance to permit the ordinary practitioner to actually practice a medical method of treatment, and if issued, would be little more than a grant of a hunting license.  
For these reasons the instant rejection has been found to remain valid and therefore properly maintained.  
Claims 1-6 and 9-13 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 1, the term “genetic glycosylation disorder” is functional term that is generic to a large number of different disease conditions, conditions that have not been specifically defined in the claim, rendering the instant claim lacking in adequately defined metes and bounds.  See also claims 2, 3 and 12 wherein the same or a similar issue is present.  
Applicant’s arguments filed January 1, 2021 have been fully considered but they are not persuasive.  
Applicant has argued beginning at page 18 of the instant response that the above rejection is in error and should be withdrawn because the term in question is definite.  Examiner respectfully disagrees because the instant disclosure has failed to define a single specific disease to be treated, making the noted term at least misleading because no specific disease condition can be accurately added to the claim to narrow the definition of the noted term based on the exemplifications now of record.  
Claims 1-6 and 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112 set forth in this Office action.  
No claim is allowed.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  





LECrane:lec
05/14/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600